Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 12, 13, 15, 18, 19, 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Viens (U.S. Pat. No. 8,083,489).
Regarding claims 1 and 8, Viens discloses A fan blade assembly for a gas turbine engine (Abstract), comprising: 
a blade portion(10 is a blade) extending from a blade root (20 is a root) to a blade tip (18 is the tip), and from a blade leading edge (22 is the leading edge) to a blade trailing edge (24 is a trailing edge), the blade portion including a plurality of ribs (fig. 1 shows the cavities 34 defined by the ribs separating each cavity from the other) defining a plurality of blade cavities (34 are blade cavities) the blade portion defining the blade leading edge, the blade trailing edge and a suction surface of the blade; and 
a pressure surface cover (16 is a panel construed as a cover on the concave portion which is the pressure side disclosed in col. 3, lines 43-45) disposed in a recess in the blade portion (shown in fig. 2)
wherein at least one rib (see fig. 1 below) of the plurality of ribs extends along a predicted release trajectory of an adjacent blade (Any of ribs would meet this limitation since the trajectory is the entire blade), thereby supporting impact loads on the pressure surface cover (this is intended use of the ribs which would also be met by the citation);
wherein the blade portion includes a region of solidity absent blade cavities at the blade leading edge (See figure 1 below where 22 is the leading edge with a region of solidity);
Note: “at” the blade leading edge is not interpreted as being the blade leading edge but in contact with it.
wherein the blade includes a puck (at 30 the portion of the region of solidity that is covered by 16 to the leading edge) defined in an interior of the blade portion beneath the pressure surface cover (a portion of this cited puck is under the cover similar to the fig. 4 of the drawings of this application) and disposed at the blade leading edge along the predicted release trajectory (Since this is over the whole blade it can be said to be at a predicted release trajectory that would impact this blade), the puck defining an increased region of solidity extending from the region of solidity in a chordwise direction (Shown in figure 2 where the puck gets thicker in the chordwise direction), the puck having a decreasing spanwise width with increasing chordwise distance from the blade leading edge (shown in fig. 1) along a side of the blade closest to the pressure surface cover;
wherein the puck has a tapered thickness, reducing in thickness with increasing distance from the blade leading edge (shown in fig. 1); and
wherein the puck has a tapered spanwise width, reducing in width with increasing distance from the blade leading edge (see figure 1 below).

    PNG
    media_image1.png
    642
    521
    media_image1.png
    Greyscale

Figure 1 – Taken from fig. 1 of the citation
Regarding claims 5 and 12 which depend from claims 1 and 8 respectively, Viens discloses wherein the plurality of ribs includes: a plurality of spanwise ribs extending in a spanwise direction; and a plurality of chordwise ribs extending in a chordwise direction (shown in fig. 1)
Regarding claims 6 and 13 which depend from claims 5 and 12 respectively, Viens discloses wherein the at least one rib extends nonparallel to both the plurality of spanwise ribs and the plurality of chordwise ribs (see figure 1 above).
Regarding claim 7 which depends from claim 1, Viens discloses wherein the pressure surface cover is affixed to the blade via a diffusion bonding process (this is a product by process limitation.  This assembly meets the limitation of the claims in col. 1, lines 15-20.).
Regarding claim 15, Viens discloses A gas turbine engine, comprising: a turbine section (Abstract discusses a gas turbine); and a fan assembly operably connected to the turbine section, including: a fan hub (discussed in col. 2, lines 14-20); and a plurality of fan blade assemblies secured to the fan hub, a fan blade assembly of the plurality of fan blade assemblies including: a blade portion extending from a blade root to a blade tip, and from a blade leading edge to a blade trailing edge, the blade portion including a plurality of ribs defining a plurality of blade cavities, the blade portion defining the blade leading edge, the blade trailing edge and a suction surface of the blade; and a pressure surface cover affixed to the blade portion and at least partially defining a pressure surface of the fan blade; wherein at least one rib of the plurality of ribs extends along a predicted release trajectory of an adjacent blade, thereby supporting impact loads on the pressure surface cover; wherein the blade includes a region of solidity absent blade cavities at the blade leading edge; wherein the blade includes a puck disposed at the blade leading edge along the predicted release trajectory, the puck defining an increased region of solidity extending from the region of solidity in a chordwise direction, the puck having a decreasing spanwise width with increasing chordwise distance from the blade leading edge, along a side of the blade closest to the pressure surface cover; wherein the puck has a tapered thickness, reducing in thickness with increasing distance from the blade leading edge; and wherein the puck has a tapered spanwise width, reducing in width with increasing distance from the blade leading edge  (the limitations of this claim have been addressed above in claim 1).
Regarding claim 18 which depends from claim 15, Viens discloses wherein the plurality of ribs includes: a plurality of spanwise ribs extending in a spanwise direction; and a plurality of chordwise ribs extending in a chordwise direction (the limitations of this claim have been addressed above in claim 5).
Regarding claim 19 which depends from claim 18, Viens discloses wherein the at least on rib extends nonparallel to neither the plurality of spanwise ribs nor the plurality of chordwise ribs (the limitations of this claim have been addressed above in claim 6).
Regarding claim 21 which depends from claim 1, Viens discloses wherein the at least one rib extends from the puck (see figure 1 above).

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. The cited puck from the Viens reference is 30.  The leading edge of the airfoil is 22 if 30 is shown to start after 22 there is a portion of 30 that almost extends the entire root to tip length and continues to extend away from the leading edge past the cavities 34 at which point it is reduced to the width from 20 to the start of the cavities.  With the drawings clearly showing some amount of tapering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747